USDC IN/ND case 4:21-cv-00059-PPS-JEM document 13 filed 09/13/21 page 1 of 2


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                        HAMMOND DIVISION at LAFAYETTE


ALEXANDRA HUSTEDT,                                )
                                                  )
                     Plaintiff,                   )
                                                  )
       vs.                                        )      4:21CV59-PPS/JEM
                                                  )
HUNTER WARFIELD, INC.,                            )
                                                  )
                     Defendant.                   )

                                  OPINION AND ORDER

       Plaintiff Alexandra Hustedt has filed a motion asking that her case be remanded to

the state court from which it was removed. [DE 12.] Hustedt’s Amended Complaint filed

in the Circuit Court of Tippecanoe County alleged violations by defendant Hunter

Warfield, Inc. of the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq., and the Fair Debt

Collections Practices Act, 15 U.S.C. §1692 et seq. [DE 5 at ¶3.] Hunter Warfield’s notice of

removal is predicated on the Amended Complaint’s invocation of the FCRA and FDCPA.

[DE 1 at ¶3.] Claims based on these federal statutes clearly create federal question

jurisdiction under 28 U.S.C. §1331, and authorized removal pursuant to §1441(a).

       In support of her motion to remand, Hustedt argues only that “in its Answer, HW

claims ‘Plaintiff has not suffered a concrete, injury-in-fact.’” [DE 12 at ¶6, quoting DE 9 at

¶97.] No memorandum in support of the motion to remand has been filed, and the motion

contains no discussion or citation to legal authority that would support Hustedt’s

contention that this affirmative defense somehow impacts the removability of the case.

Because the Amended Complaint clearly states civil actions “of which the district courts
USDC IN/ND case 4:21-cv-00059-PPS-JEM document 13 filed 09/13/21 page 2 of 2


of the United Sattes have original jurisdiction,” removal was proper and the motion to

remand is without merit. 28 U.S.C. §1441.

      ACCORDINGLY:

      Plaintiff Alexandra Hustedt’s Motion to Remand to State Court [DE 12] is DENIED.

      SO ORDERED.

      ENTERED: September 13, 2021.



                                       /s/ Philip P. Simon
                                       PHILIP P. SIMON, JUDGE
                                       UNITED STATES DISTRICT COURT




                                            2
